FLANIGAN, J.
(Specially Concurring). — I concur in the result. The uncontradicted evidence is that the cattle, after going on the right of way through the gap in the fence, got safely off the right of way to the public highway, wandering thereon to the track where they were killed. The appellant’s negligence was therefore not the proximate cause of the killing of the cattle. The cattle had passed the right of way and the dangers thereon, and, having done so, a new chain of causes came into operation, too remote from that resulting from appellant’s negligence to be connected therewith in any fair or reasonable sequence.
With such parts of the opinion which hold that the appellant cannot be held liable for the injuring or killing of livestock in any other way than that contemplated by the statute, or on parts of the line which it is unlawful to fence, I am of course in accord.
*499My reason for expressing my conclusions in this separate opinion is that I think that much that is said in the opinion is unnecessary to the decision. As to the duty imposed by the statute, it seems to me quite sufficient to say, as does the opinion, that—
“It cannot be denied that the maintenance of a good and sufficient fence or other barrier is an essential part of the duty thus imposed, and that, if a failure to maintain such a fence or barrier has resulted in a violation of plaintiff’s rights, he is entitled to recover damages for injuries proximately resulting therefrom, ’ ’
—and that a failure to observe these requirements was negligence. And, as I have tried to make clear, the killing of the cattle was not the proximate result of such negligence of appellant.